Citation Nr: 1446520	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to October 23, 2008, for the award of a 100 percent disability rating for service-connected traumatic brain injury (TBI) (formerly evaluated as the residuals of a head injury manifested by asomnia). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO increased the Veteran's TBI disability rating from 10 percent to 100 percent, effective September 8, 2009.  In October 2010, the RO assigned a 100 percent evaluation with an effective date of October 23, 2008.  


FINDING OF FACT

The last prior final RO rating decision in July 1979 denied an increased rating for the Veteran's service-connected head injury manifested by anosmia.


CONCLUSION OF LAW

The criteria for an effective date prior to October 23, 2008, for the grant of a 100 percent disability rating for TBI have not been met.  38 U.S.C.A. § 5110, (West 2002); 38 C.F.R. §§  3.114, 3.155, 3.156, 3.157, 3.400, 4.124 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter September 2009, which notified the Veteran of regulations pertinent to the establishment of a disability rating and an effective date.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and he was afforded a VA examination in March 2010.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Earlier Effective Date 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided that the claim is received within one year after the increase)."  Id.  The Court further stated that the phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.; see also VAOPGCPREC 12-98 at 2.  That is, because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veteran's disability increased, if the claim is received within one year from such date.  The effective date of an increased rating would be the date of claim only if the claim is not received within the year following the increase in disability, as explained in Harper.  VAOPGCPREC 12-98 at 3. 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

Where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  The intent of these provisions was to compensate claimants who might have been unaware or less diligent in filing a claim for benefits that they were otherwise entitled to by enactment of liberalizing legislation.  See McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997). 

The Veteran filed a claim for service connection for a head injury, to include residuals of his loss of smell, in July 1973 and submitted service treatment records.  Service connection for a head injury manifested by anosmia was granted by a November 1973 rating decision under Diagnostic Codes 8045-6275, and assigned a 10 percent evaluation, effective July 18, 1973, the date his claim was received.  The Veteran did not appeal the decision, and it became final. 

In June 1979, the Veteran filed a claim for an increased rating for his service-connected head injury, claiming he suffered from a loss of smell.  In a July 1979 rating decision, the RO denied the Veteran's increased rating claim, and noted the Veteran's loss of smell was a residual of his service-connected head injury and he was already receiving compensation for the disability.  The Veteran did not appeal the decision, thus it became final. 

During the course of the appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693-54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).

In September 2009, the Veteran filed a claim for an increased rating for his service connected head injury and again submitted his service treatment records.  The Veteran was afforded a VA examination in March 2010.  In an April 2010 rating decision, the RO increased service connection for TBI (formerly evaluated as head injury manifested by anosmia) to 100 percent, effective September 8, 2009, incorporating the Veteran's service connected anosmia into his service connected disability of TBI.  In June 2010, the Veteran filed a notice of disagreement with the effective date assigned for the 100 percent disability rating.  In an October 2010 rating decision, the RO assigned a 100 percent evaluation, effective October 23, 2008 pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Furthermore, the RO continued the Veterans separate evaluation of 10 percent for anosmia, effective July 18, 1973. 

In November 2010, the Veteran filed a timely notice of disagreement with the effective date assigned in the October 2010 rating decision that granted a 100 percent rating for service-connected TBI based on a liberalization of the law concerning head injuries.

After having carefully reviewed the evidence of record, the Board finds that an effective date earlier than October 23, 2008, for the increased rating from 10 percent to 100 percent is precluded.  The Board is cognizant that the Veteran filed his first claim for service connection for an in-service head injury on July 18, 1973.  The Board notes that the RO granted entitlement to service connection for head trauma, assigning a 10 percent evaluation from July 18, 1973 (date of receipt of the original service connection claim) under Diagnostic Codes 8045-6275 (the rating criteria in effect at that time for the service-connected head injury residuals). 

Thereafter, when the RO granted an increased disability rating for the service-connected TBI and assigned a 100 percent rating under the revised rating criteria in Diagnostic Code 8045 from October 23, 2008 (the effective date of the revised rating criteria), it was simply using the liberalizing law; in this case the revised rating criteria under Diagnostic Code 8045, to grant the Veteran additional compensation benefits for his already service-connected head trauma or TBI. 

As discussed above, the effective date of a grant of disability compensation awarded pursuant to any liberalizing law shall not be earlier than the effective date of the law.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  

Furthermore, since no notice of disagreement was filled within one year from the date of the RO's July 1979 rating decision, denying an increased rating for the Veteran's service connected head injury manifested by anosmia, the decision became final.  38 U.S.C.A. § 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted, clear and unmistakable error is found, or the association of service treatment records that have not yet been reviewed with the claims file when the VA first decided the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.105(a); 38 C.F.R. § 3.156(c).  There was no communication or action indicating intent to reopen by applying for an informal claim for increased benefits or for anything else that can be construed as a claim between the July 1979 final rating decision, denying an increased rating, and the Veteran's September 2009 claim for increased benefits.  38 C.F.R. § 3.155(a); 38 C.F.R. § 3.157(b).  Moreover, the Veteran has not asserted he has made any such claims.  

Although the Veteran submitted service treatment records along with his March 2009 claim for an increased rating, the RO already had those records from the 1979 rating decision.  Therefore, no consideration of an earlier effective date claim was made under 38 C.F.R. § 3.156(c). 

In September 2009, the Veteran filed a claim for an increased rating for his service connected head injury.  Although an April 2010 rating decision increased service connection to 100 percent, effective September 8, 2009, a subsequent RO decision in October 2010 assigned a 100 percent rating, effective October 23, 2008.  Since the regulations for the evaluation of brain disease due to trauma under Diagnostic Code 8045 was amended effective October 23, 2008, the Veteran was granted benefits from the effective date of the law, which was the earliest effective date possible for his assignment of a 100 percent evaluation of his service connected TBI.  38 C.F.R. § 3.114(a)(1).  

As such, the law is dispositive of the issue on appeal, and the Veteran's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than October 23, 2008, for the award of a 100 percent disability rating for service-connected TBI.


ORDER

Entitlement to an effective date prior to October 23, 2008, for the 100 percent rating for service-connected TBI is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


